As filed with the Securities and Exchange Commission on January ^ 2006 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. ^ 38 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. ^ 34 / X / (Check appropriate box or boxes) ^ PUTNAM MONEY MARKET FUND Registration No. 2-55091 811-02608 (Exact name of registrant as specified in charter) ^ / X / REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. / / Post-Effective Amendment No. ^ 22 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. ^ 24 / X / (Check appropriate box or boxes) ^ PUTNAM TAX EXEMPT MONEY MARKET FUND Registration No. 33-15238 811-05215 (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrants' Telephone Number, including Area Code 292-1000 ^ It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) ^ ^ / X / on January 30, ^ 2006 pursuant to paragraph (b) ^ / / 60 days after filing pursuant to paragraph (a) (1) ^ / / on (date) pursuant to paragraph (a) (1) ^ / / 75 days after filing pursuant to paragraph (a) (2) ^ / / on (date) pursuant to paragraph (a) (2) of Rule ^ If appropriate, check the following box: / / this post-effective amendment designates a new ^ effective date for a previously filed post-effective amendment. ^ ^ BETH S. MAZOR, Vice President PUTNAM MONEY MARKET FUND PUTNAM TAX EXEMPT MONEY MARKET FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY ^ LLP One International Place Boston, Massachusetts 02110 Putnam Money Market Fund Putnam Tax Exempt Money Market Fund 1| 30| 06 Prospectus CONTENTS Fund summaries 2 Goals 2 Main investment strategies 2 Main risks 2 Performance information 3 Fees and expenses 5 What are each funds main investment strategies and related risks? 8 Who manages the funds? 12 How does a fund price its shares? 14 How do I buy fund shares? 14 How do I sell fund shares? 20 How do I exchange fund shares? 22 Fund distributions and taxes 23 Financial highlights 24 Putnam Money Market Fund: Class A, B, C, M, R and T shares Investment Category: Income Putnam Tax Exempt Money Market Fund: Class A shares Investment Category: Tax-Exempt Income This prospectus explains what you should know about these mutual funds before you invest. Please read it carefully. Putnam Investment
